Citation Nr: 0333600	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  99-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated May 28, 2003, 1999, which 
vacated the portion of a January 2001 Board decision denying 
service connection for the cause of the veteran's death and 
remanded the case for proceedings consistent with the order.

The matter arose from a February 1999 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.  Despite the RO's decision to reopen the 
claim and its denial of this claim on the merits, the Board 
must initially consider the threshold question of whether new 
and material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the 
reasons provided below, the Board finds that the appellant's 
claim of service connection for the cause of the veteran's 
death must be reopened.


FINDINGS OF FACT

1.  In a November 1995 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  Evidence submitted since the Board's November 1995 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The November 1995 Board decision which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  New and material evidence has been received since the 
Board's November 1995 decision, thus, the claim of service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  The appellant in this case 
has not been notified of VCAA.  Nevertheless, the Board is, 
at this time, granting the appellant's petition to reopen her 
claim of service connection for the cause of the veteran's 
death.  As such, any deficiencies in this case with regard to 
VCAA are harmless and nonprejudicial as to the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  

In a November 1995 decision, the Board denied service 
connection for the cause of the veteran's death on the basis 
that the veteran's cause of death, a liver tumor, was 
unrelated to service, and that the veteran's service-
connected disabilities were not indicated on the death 
certificate to have any relationship to the veteran's death.  
The evidence of record included the service medical records, 
post-service VA medical records, the Certificate of Death, 
and the appellant's contentions that the veteran's death was 
related to his service-connected disabilities.  

The Board's November 1995 decision is final.  38 U.S.C.A. 
§ 7104.  Despite the finality of a prior decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The applicable VA regulation requires 
that new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)

In September 1998, the appellant's current application to 
reopen the claim of service connection for the cause of the 
veteran's death was received.  In conjunction with her 
petition to reopen, new evidence has been received.  The 
pertinent new evidence consists of several documents.  The 
first is the Certificate of Death which was purportedly 
amended by G. B. to list congestive heart failure and chronic 
obstructive pulmonary disease as other significant conditions 
contributing to death.  The second is a statement by another 
VA physician in which he indicated that the amendment had 
been made by a VA physician and in which he also stated that 
the veteran's death was due to poorly differentiated 
bronchogenic carcinoma, metastatic primarily to the liver 
with contributing causes of death which were pulmonary 
emphysema (chronic obstructive pulmonary disease) and 
congestive heart failure.  This physician indicated that he 
was a member of the treatment team that attended the veteran 
at the time of his death.  He stated that his opinion 
regarding the cause of the veteran's death was based on his 
medical records to include the autopsy report.  In addition, 
thirdly, the State of Idaho Department of Health and Welfare 
submitted a letter which stated that they were unable to 
confirm that the amendment to the Certificate of Death was 
made by the VA physician.  

In sum, the newly submitted evidence is new and material.  At 
the time of the veteran's death, he was service-connected for 
inactive advanced pulmonary tuberculosis with left upper 
lobectomy and postoperative thoracoplasty, rated as 60 
percent disabling, resection of eight ribs rated 50 percent 
disabling, and inactive tuberculosis of the third and fourth 
lumbar vertebrae rated as 10 percent disabling.  Therefore, 
the veteran had service-connected pulmonary disorders and was 
in receipt of an 80 percent combined rating when he died.  
The Court noted that in 1981, there had been a diagnosis of 
chronic obstructive pulmonary disease secondary to 
tuberculosis and smoking.  The new evidence indicates that a 
significant condition contributing to death was a pulmonary 
disorder.  When read in conjunction with the 1981 medical 
document, there is a possible relationship between the cause 
of death and service-connected disability.  Therefore, the 
Board finds that, assuming the credibility of the 
aforementioned evidence which supports the appellant's claim 
as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the appellant has submitted new and material evidence 
to reopen the claim of service connection for the cause of 
the veteran's death.  Thus, the newly submitted evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.

In light of the foregoing, the appellant's claim is reopened.


ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is granted.


REMAND

The appellant has not been sent a VCAA letter.  Accordingly, 
VA should undertake the appropriate actions to ensure that 
the directives of VCAA have been followed.  Disabled Am. 
Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In addition, the Court indicated that the prior January 2001 
Board decision did not provide adequate reasons and bases.  
Specifically, 38 C.F.R. § 3.312(c) (1), (3), and (4) were not 
acknowledged or considered.  Pursuant to VCAA, the Board 
finds that a VA medical opinion would be useful in 
considering 38 C.F.R. § 3.312(c).  The physician should be 
requested to opine as to whether the veteran's service-
connected disabilities: inactive advanced pulmonary 
tuberculosis with left upper lobectomy and postoperative 
thoracoplasty, resection of eight ribs, and inactive 
tuberculosis of the third and fourth lumbar vertebrae, 
contributed substantially or materially to the cause of death 
and/or combined to cause death and/or aided or lent 
assistance to the production of death and/or were causally 
connected to the veteran's death.  The physician should also 
opine as to whether the service-connected disabilities caused 
debilitating effects and general impairment of heath to an 
extent that it rendered the veteran materially less capable 
of resisting the effects of liver cancer; whether there is a 
reasonable basis that the service-connected disabilities were 
of such severity as to have a material influence in 
accelerating death in the event that the service-connected 
disabilities were progressive or debilitating.  

The appellant is hereby informed that if there is evidence 
supporting the issue on appeal, she must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.  The appellant is informed that she 
is under an obligation to submit 
evidence.  If there is evidence that the 
veteran's service-connected disabilities 
caused or contributed to cause death, she 
must submit that evidence to VA.  

2.  The appellant should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.

3.  A VA medical opinion should be 
requested.  The physician should be 
requested to opine as to the following.  
(1) Was the veteran's pulmonary 
tuberculosis and his chronic obstructive 
pulmonary disease related in any way?  
(2) Did the veteran's service-connected 
disabilities: inactive advanced pulmonary 
tuberculosis with left upper lobectomy 
and postoperative thoracoplasty, 
resection of eight ribs, and inactive 
tuberculosis of the third and fourth 
lumbar vertebrae, contributed 
substantially or materially to the cause 
of death and/or combined to cause death 
and/or aided or lent assistance to the 
production of death and/or were causally 
connected to the veteran's death.  The 
physician should also opine as to whether 
the service-connected disabilities caused 
debilitating effects and general 
impairment of heath to an extent that it 
rendered the veteran materially less 
capable of resisting the effects of the 
fatal disease process; whether there is a 
reasonable basis that the service-
connected disabilities were of such 
severity as to have a material influence 
in accelerating death in the event that 
the service-connected disabilities were 
progressive or debilitating.  

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



